Citation Nr: 1723238	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  06-19 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) on a schedular basis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1978 and from January 1979 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in relevant part, denied a higher rating for the Veteran's service-connected lumbar spine disability and entitlement to a TDIU.

In December 2012, the Board determined that the issue of service connection for erectile dysfunction had been raised by the record.  See December 2012 Board decision.  This issue was originally characterized as entitlement to a separate rating for erectile dysfunction, as the evidence suggested that the erectile dysfunction was secondary to the service-connected lumbar spine disability, the rating for which was then on appeal.  Notwithstanding, the Board has recharacterized the issue as entitlement to service connection for erectile dysfunction, in order to encompass alternate theories of entitlement.  Finally, the Board notes that the issue of a higher rating for the service-connected lumbar spine was denied in the aforementioned December 2012 Board decision.  As such, it is no longer on appeal.

The Board last considered this matter in November 2013, at which time it remanded the issues on appeal for additional evidentiary development.

The Board also notes that a July 2016 rating decision denied service connection for depression.  In December 2016, the Veteran submitted a new claim of service connection for depression.  Then, in May 2017, within one year of the July 2016 rating decision, the Veteran submitted a letter from his VA physician, regarding the Veteran's depression and its contributory stressors.  A review of the electronic claims file shows that this issue is currently pending readjudication by the RO.

The issues of service connection for erectile dysfunction and entitlement to a TDIU on an extraschedular basis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran does not meet the percentage requirements for consideration of a TDIU on a schedular basis.


CONCLUSION OF LAW

The criteria for an award of TDIU on a schedular basis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA notified the Veteran of the evidence and information necessary to substantiate his TDIU claim in January 2005, prior to the initial adjudication of the claim.  There is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim, which, as explained below, is being denied as a matter of law.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.103(c)(2), 3.326; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

A total disability rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  This is so, provided that the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran raised the issue of individual unemployability in a May 2004 application for VA benefits.  For the period since May 2004, his service-connected disabilities are: diffuse disc syndrome with pain and loss of motion, bulging disc L4-5 and L5-S1 (rated as 20 percent disabling for the entire period); hallux valgus, left foot (rated as noncompensable from May 14, 2004, to July 15, 2005, as 100 percent disabling from July 16, 2004, to October 31, 2004, and as 10 percent disabling from September 1, 2004, forward); hallux valgus, right foot (rated as noncompensable from May 14, 2004, to March 9, 2010, as 100 percent disabling from March 10, 2009, to April 30, 2009, and as 10 percent disabling from May 1, 2009, forward); left lower extremity neuropathy associated with diffuse disc syndrome (rated as 10 percent disabling since September 21, 2009); and residuals of post-operative bilateral inguinal hernia (rated as noncompensable for the entire period).  Except for the brief periods in which the Veteran has been in receipt of temporary total disability ratings (periods in which the issue of entitlement to a TDIU is moot), he does not have a single disability rated as 40 percent disabling and his combined rating is less than 70 percent.  38 C.F.R. § 4.25.  

As the Veteran does not meet the percentage requirements of 38 C.F.R. § 4.16(a), entitlement to a TDIU on a schedular basis must be denied as a matter of law.  As explained in the Remand section of this decision, the Board is remanding the issue of an extraschedular TDIU for appropriate action by the RO.


ORDER

Entitlement to a TDIU on a schedular basis is denied.



REMAND

The Veteran seeks compensation for erectile dysfunction.  A December 2015 VA examination shows a diagnosis of erectile dysfunction and penis deformity.  

The issue of erectile dysfunction was raised in a March 2010 VA examination for the Veteran's service-connected lumbar spine disability.  Evidentiary development conducted up to this point has focused on whether the Veteran's erectile dysfunction is related to his service-connected disability.  See December 2015 VA examination; VA addendum opinions from September 2016.  The Veteran, however, has put forward alternate theories of entitlement.  At the March 2010 VA examination, he speculated that his erectile dysfunction could be related to the medications that he takes for his back disability.  Subsequently, in April 2016, the Veteran submitted a medical statement from a physician, indicating that the Veteran has a diagnosis of erectile dysfunction, which can be due to neurogenic causes.  More recently, in January 2017, the Veteran submitted evidence suggesting that his erectile dysfunction could be due to pudendal neuralgia.  See correspondence and literature received January 23, 2017.  The Board, however, notes that there is no indication that the Veteran has pudendal neuralgia.  Rather, recent private neurological treatment records show diagnoses of neuropathy, and cervical and lumbosacral radiculopathy.  See private treatment records received January 13, 2017.  The Board also notes that the Veteran is service-connected for left lower extremity neuropathy (secondary to the service-connected lumbar spine disability) and residuals of bilateral inguinal hernia repairs.  

VA opinions have not addressed these alternate theories of entitlement.  Furthermore, they have not considered the question of whether Veteran's erectile dysfunction began in or is related to service.  In this regard, the Veteran has reported in-service symptoms of erectile dysfunction.  For these reasons, the Board finds that an adequate opinion is not of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  On remand, VA should obtain a new medical opinion.

The Veteran also contends that he is unemployable due to his service-connected disabilities, in particular, his service-connected lumbar spine disability, left leg neuropathy, and bilateral foot disability.  See TDIU applications from January 2005 and April 2006.  In support of this claim, he submitted a May 2004 statement from a fellow service member and long-time friend, stating that the Veteran's feet problems had affected his job performance over the last 20 years.  See statement received June 21, 2004.  In a July 2004 statement (received August 3, 2004), the Veteran reported that, since his retirement from the military, he had tried several jobs but had to quit them due to several physical limitations, including his back and feet disabilities.   His last reported full-time work experience was as public safety ambassador for a local government entity from May 2000 to March 2004.  See also TDIU applications from January 2005 and April 2006.  A VA Form 21-4192 from this employer reflects that the Veteran resigned voluntarily in April 2004.  In a November 2008 statement (received December 16, 2008), that same employer indicated that the Veteran voluntarily terminated his employment due to medical conditions relating to his back and feet, the nature of which prevented him from fulfilling his scheduled duties and necessitated his resignation.  In a January 2008 correspondence, the Veteran stated that he had attempted several jobs since the April 2004 resignation, but none had been on a full-time basis.  A July 2015 VA examination report reflects that the Veteran did temporary work for three years, until 2007.  In a November 2008 statement (received January 13, 2009), a VA treatment provider opined that the Veteran is disabled, not likely to be able to return to the workforce due to the mutually amplifying nature of his medical problems.  The author did not provide further details about the Veteran's medical problems.

VA examinations show that the Veteran's service-connected back and feet disabilities limit his ability to stand and walk for prolonged periods of time.  See, e.g., VA examinations from March 2009, May 2010, July 2015, and July 2016.  His back disability also limits his ability to lift more than 10-15 pounds in weight.  See July 2015 VA examination.  

Finally, the Board notes that, in October 2011, the Social Security Administration (SSA) ruled that the Veteran was disabled for SSA purposes since March 30, 2011.  The SSA decision determined that the Veteran had the following severe impairments: back disorder, neck disorder, HIV positive, Status post bunionectomy; mood disorder, and drug and alcohol abuse in recent remission (not material).

As discussed above, the Veteran does not meet the percentage requirements for consideration of a TDIU on a schedular basis.  Nevertheless, it is VA's established policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, if the schedular percentage threshold criteria are not met, but there is evidence of unemployability due to service-connected disabilities, the case must be submitted to the Director, Compensation Service, for extraschedular consideration of a TDIU.  38 C.F.R. § 4.16(b).  Neither the RO nor the Board may assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In this case, there is evidence of unemployability due to service-connected disabilities.  Accordingly, the case must be remanded for referral to the Director, Compensation Service, for a consideration of whether a TDIU is warranted on an extraschedular basis.  See 38 C.F.R. § 4.16(b).  In addition, the Board finds that a retroactive medical opinion as to the Veteran's employability during the rating period would be helpful.  See Chotta v. Peake, 22 Vet. App. 80 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, including a copy of this remand, to the individual who conducted the December 2015 VA examination, or another examiner if that individual is unavailable, to provide a new opinion with regard to the Veteran's erectile dysfunction.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

(a)  Is the Veteran's erectile dysfunction at least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  Please consider the Veteran's reports of symptoms in and since service.

(b)  If not, is the Veteran's erectile dysfunction at least as likely as not proximately due to a service-connected disability?  If not, then is it at least as likely as not that the erectile dysfunction has been aggravated (permanently worsened beyond it natural progression) a service-connected disability?  Please consider the Veteran's contention that his erectile dysfunction is related to his back medications, as well as evidence suggesting that the Veteran's erectile dysfunction has neurogenic causes.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner should explain the reasons for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including medical literature submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

2.  Forward the claims file, including a copy of this remand, to the appropriate VA examiner(s) to provide a medical statement regarding the Veteran's functional impairment.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The VA examiner(s) should describe the Veteran's functional impairment caused by each service-connected disability.  In particular, the examiner should elaborate on how symptoms related to these disabilities, either by themselves or in combination with those of other service-connected disabilities, affect the Veteran's capacity to do both physical and sedentary work.

3.  Thereafter, the Veteran's claim should be submitted to the Director, Compensation Service, for extraschedular consideration of a TDIU due to his service-connected disabilities, i.e., an opinion as to whether his service-connected disabilities preclude him from securing and following gainful employment.

4.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

	(CONTINUED ON NEXT PAGE)



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


